DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
Claims 10 and 13 have been amended.  Claims 1-21 are currently pending and under examination.
The 112(a) rejections are withdrawn, as applicants have amended to limit adding components to a heated homogeneous mixture after neutralization and an adhesive composition excluding PVP.
The prior art rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 2013/0059954) in view of KR 20100102443.  For convenience, the machine translation of KR ‘443 will be cited below.
Kukreja exemplifies the following

    PNG
    media_image1.png
    275
    678
    media_image1.png
    Greyscale

The above example uses a combination of about 60 wt% acrylic polymer, 20 wt% solvent, 0.3 wt% defoaming agent, 1 wt% organic amine, 0.1 wt% adhesion promoter, 10 wt% of a solution comprising 37.4% NaOH, 4 wt% processing oil, 3.6 wt% fatty acid, and 0.11 wt% color indicator.
The above composition could be modified by one of three ways, as follows:
First, Kukreja does not teach or limit the specific caustic solution which is added to the composition.  For example, in Example I, Kukreja uses about 20 wt% caustic solution comprising about 20 wt% NaOH, but in Examples II and III, Kukreja uses about 10-13.5 wt% of a caustic solution comprising about 37 wt% NaOH.  The adhesive of Example II comprises about 26.86 wt% water (from the prima facie obvious, as Kukreja does not limit the concentration of the caustic solution which is added to the adhesive.
Additionally, one of ordinary skill in the art would not be able to determine the concentration of the caustic solution used in a final adhesive formulation comprising the same content of NaOH and water.  Therefore, Kukreja is prima facie obvious over the instant invention.

Secondly, Example III uses a combination of 70 wt% acrylic dispersion, 8.70 wt% water solvent, 0.3 wt% defoamer, 3.60 wt% sodium stearate, 13.5 wt% caustic solution comprising 37.4 wt% NaOH, 3.80 wt% processing oil and 0.10 wt% silane adhesion promoter.
Kukreja specifically teaches that an organic amine (AMP) can be included as a partial replacement for the caustic solution, where the adhesive can include a color changing indicator, teaching that the inclusion of AMP can increase the ease of lubricity of the glue stick as it is applied to the substrate (p. 1, [0011]).
Example II of Kukreja adds about 1 wt% AMP in combination with about 0.11 wt% of color indicators, where the amount of caustic solution is only 10 wt% with an overall amount of NaOH of 3.74 wt%.  Modifying Example III of Kukreja to prima facie obvious, as this modification is suggested by the teachings of Kukreja, and by doing so the amount of caustic solution would be decreased down to about 10 wt%, which is still within the claimed ranges.
Therefore, modifying Example III is an alternative modification that could be made based on the teachings of Kukreja, suggesting an adhesive composition comprising the claimed components within the claimed amounts.

Thirdly, Kukreja teaches two other examples that use the water in an amount as low as about 8 wt%; therefore, using a lesser amount of water is within the scope of Kukreja.  The main difference between Examples I and III is the difference in water content (about 28 wt% in Example I and 17 wt% in Example III) and NaOH content (4 wt% in Example I and vs 5 wt% in Example III).  In Example I, the adhesive is described as molten and having a very low viscosity such that a method called flood filling could be used to fill the glue stick container, whereas in Example III, the adhesive is described as not flowing easily and required a positive pressure filling device to fill the container.  Both viscosities are within the teachings of Kukreja, as they are both taught as suitable glue sticks.  
Example II, which uses an amount of water outside of the claimed range, is described as molten glue, similar to that of Example I.  Therefore, one of ordinary skill in the art would expect that by reducing the amount of water by 
Optionally, KR ‘443 teaches a transparent acrylic emulsion based glue stick, teaching that the water content is 2-15 wt%, teaching that if there is too much water, the viscosity of the composition might be excessively low and inhibit solidification (p. 3).
MPEP 2144.05 II.   ROUTINE OPTIMIZATION 
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.

Therefore, one of ordinary skill in the art would be able to determine the minimum amount of water that can be used to prepare the glue stick composition, while still being capable of providing a glue stick upon solidification.
Kukreja, optionally in view of KR ‘443, is prima facie obvious over instant claims 1-4, 7-9, 13-16 and 18-21.
As to claims 5 and 17, Kukreja teaches that the glue stick as a color-changing formulation, where the color disappears after the glue stick is applied to appear and it dries (p. 1, [0011]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 2013/0059954) in view of KR 20100102443, as applied above to claims 1-9 and 13-21, and further in view of Pohle (WO 2003/029376), and Capote (US 2006/0194920) and Shen (CN 1055944).  For convenience, the machine translations of WO ‘376 and CN ‘944 are cited below.
Kukreja, optionally in view of KR ‘443, is prima facie obvious over instant claims 1-9 and 13-21, as described above and applied herein as such, as Kukreja suggests glue stick adhesive formulations comprising the claimed components within the claimed ranges, and KR ‘443 teaches that the amount of 
As to claim 10, Kukreja teaches carrying out mixing at a temperature between 70-75ºC to maintain the adhesive in molten form, teaching mixing into a homogeneous blend; however, does not specifically teach adding caustic solution and mixing until the pH is stable after neutralization, as claimed.
Pohle teaches a glue stick made from an aqueous polyacrylate dispersion and fatty acids, heating to at least 50ºC to give a homogeneous mixture, and a necessary amount of sodium hydroxide to neutralize the fatty acids and the free acid groups in the polyacrylate dispersion (p. 2), teaching sodium salts of the fatty acids as preferable (p. 2).  Pohle exemplifies carrying out the neutralization by slowly adding the sodium hydroxide for 1 hour at a temperature of 70-90ºC, until an acid number of 0 mg KOH/g is reached (p. 3).  An acid number of 0 mg KOH/g suggests a fully neutralized composition.  Pohle teaches that only the amount of NaOH which is necessary to neutralize the composition is added, and does not teach adding the NaOH in excess; therefore, one of ordinary skill in the art would expect the composition to be stabilized, as claimed.  Pohle teaches that this neutralization allows for the polyacrylate and the fatty acid to become compatible (p. 3).
Therefore, it would have been obvious for one of ordinary skill in the art to have carried out the neutralization of the acrylic dispersion of Kukreja using the method taught by Pohle, as Pohle teaches that this allows for compatibility Kukreja.
Also note, that preparing a homogeneous mixture before adding another component is also prima facie obvious.
While Kukreja teaches adding the glycerin with the caustic solution, please consider the following:
MPEP 2144.04(IV)(C): Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Adding the glycerin with the caustic solution or before or after is prima facie obvious, as the prior art does not teach the importance of adding it at one point or another, and applicants have not shown an new/unexpected results when adding it after neutralization.
Kukreja in view of Pohle is prima facie obvious over instant claim 10.

As to claim 12, Kukreja does not teach or suggest the actual equipment used for mixing the glue stick compositions.
Capote teaches a paste adhesive composition, teaching that high shear mixing is necessary to ensure homogeneity in the resulting paste, teaching that a method of high-shear blending known in the art is double planetary mixing (p. 6, [0091]).	
Shen teaches preparing a solid glue stick, teaching that the glue is prepared in a variable speed mixer equipped with a stirrer and preferably with a scraper device so as to continuously scrape down the thicker material sticking to the wall of the mixer and stir until it becomes uniform.  See Google translation of the beginning of the last paragraph on page 12 of the foreign document.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the solid glue stick of Kukreja using a double planetary mixer equipped with a stirrer, as Capote teaches that adhesives require high shear mixing, where double planetary mixers are known method of accomplishing such, and using a mixer equipped with a scraper allows for prevention of the material sticking to the wall of the mixer and improving the homogeneity of the adhesive.
Kukreja in view of Pohle, and further in view of Capote and Shen is prima facie obvious over instant claim 12.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100102443 in view of Gollub (US 4,716,189).  For convenience, the machine translation of KR ‘443 will be cited below.
KR ‘443 teaches a transparent glue stick composition (p. 1), comprising the following:
	30-70 wt% acrylic emulsion (p. 2);
	1-20 wt% polyvinylpyrrolidone, which is taught to improve adhesion (p. 2); 
	2-15 wt% water (p. 3), meeting applicants’ solvent; 
	0.5-5 wt% pH adjusting agent, comprising a combination of sodium hydroxide and 2-amino-2-methylpropanol (p. 3), meeting applicants’ caustic agent and organic amine; 
	0.5-10 wt% of a surfactant, specifically listed to include sodium stearate (p. 3), meeting applicants’ fatty acid;
	0.1-1 wt% preservative (p. 3); 
	5-20 wt% moisturizing agent, specifically listed to include glycerin (p. 3) meeting applicants’ processing oil; and
	0.1-5 wt% antifoaming agent (p. 3).
	KR ‘443 does not teach adding the caustic agent in solution, as claimed; however, consider the following:
	KR ‘443 exemplifies a combination of 8.3 wt% water, 0.83 wt% NaOH and 0.67 wt% 2-amino-2-methylpropanol.
	Applicants’ claim the inclusion of a caustic solution, suggesting a combination of about 0.9-8 wt% NaOH in 2-12 wt% water, with an additional 4-15 
Claims 1-9 define the product by how the product was made, in particular, with respect to the addition of the caustic agent. Thus, claims 1-9 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a composition comprising water and a caustic agent, again, with respect to the caustic solution.  The reference suggests such a product, as described above.
Therefore, it can be seen that the composition of KR ‘443 suggests the claimed components in overlapping amounts, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Additionally, KR ‘443 teaches the inclusion of PVP as an adhesion promoter, which is excluded by the claimed invention.
Gollub teaches a glue stick prepared from an acrylic dispersion, teaching the following (col. 2, ll. 3-11):

    PNG
    media_image2.png
    152
    358
    media_image2.png
    Greyscale

Therefore, substituting the PVP in KR ‘443 with polyacrylamide, cellulose, alkyd resin or PVA is prima facie obvious, as Gollub teaches these materials as suitable substitutions for PVP adhesive materials used in acrylic based glue sticks.
KR ‘443 is prima facie obvious over instant claims 13-16 and 18-21.
With respect to the water, it is well known in the art to use deionized water in chemistry, as the ions can interfere with the desired reaction.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
Applicants argue that modifying Kukreja with the ranges disclosed in KR ‘443 impermissibly changes the principle of operation taught by Kukreja.  Applicants later argue that the principle of operation of Kukreja is not as simple as creating an operable glue stick, but for creating a glue stick by changing factors such as acrylics versus PVP, adhesion promoters, fatty acid, and different filling methods.
The examiner recognizes that the intended purpose of Kukreja is to prepare a useable glue stick, whereas the principle of operation is to prepare a Kukreja does not teach that only one particular water content is suitable for use with the acrylic dispersion.  In fact, Kukreja does not even mention the water content in the disclosure of the reference, but does use different amounts of water in Examples I-III, showing that the water content can be changed without impermissibly changing the principle of operation.

Applicants argue that the claimed water content achieves a higher quality of adhesive formulation; however, applicants have not provided any evidence of such, as there are no working examples present, nor do applicants disclose the importance of the amount of water.

Applicants argue that the Office Action does not establish that optimization of water quantity would lead to the claimed ranges or overlap therewith.
Firstly, Kukreja exemplifies a water content as low as 8 wt% and as high as 20 wt% in the examples; therefore, the claimed water content is clearly within the scope of the adhesives suggested by Kukreja.
Secondly, the above rejection suggests three different ways to modify Kukreja.  The third suggested modification involves Routine Optimization in combination with a teaching from KR ‘443, who teaches a transparent acrylic emulsion based glue stick, with PVP used as an adhesion agent in an amount as 
One of ordinary skill in the art would expect the routine optimization to result in the claimed/overlapping ranges of water, as KR ‘443 teaches that this is a suitable amount of water for an acrylic emulsion based glue stick.

Applicants argued that comparing Examples I-III is inappropriate, as Example II is the only one that uses the organic amine.
The examiner noted that Examples I-III each use a different concentration of sodium hydroxide solution; therefore, the glue stick formulations of Kukreja are not limited to one specific concentration of caustic solution, suggesting that the concentration of sodium hydroxide in the solution could be adjusted.

Applicants argue that Kukreja’s Example II suggests against using other caustic solutions as it would require a higher percentage of the amine as a replacement.
The examiner disagrees.  Please consider the following, as set forth in the above rejection: 
The adhesive of Example II comprises about 26.86 wt% water (from the solvent and caustic solution: 30.6-3.74) and 3.74 wt% NaOH (from the caustic prima facie obvious, as Kukreja does not limit the concentration of the caustic solution which is added to the adhesive.
Modifying the concentration of the caustic solution can still provide the same amount of NaOH content and water content in the final adhesive, and would not require a higher percentage of the amine.

Applicants argue that application of the organic amine from Example II into Example III is inappropriate due to the highly different viscosities and water quantities. 
The examiner disagrees.  At no point does Kukreja limit the viscosity of the glue stick which contains the organic amine.  Kukreja teaches the relationship between the color changing ability/stability and the organic amine versus using caustic solution alone.

Applicants argue that Kukreja does not teach modifying the water content or recognize it as a result effective variable.
The main difference between Examples I and III is the difference in water content (about 28 wt% in Example I and 17 wt% in Example III).  In Example I, the adhesive is described as molten and having a very low viscosity such that a 
KR ‘443 recognizes that the water content of an acrylic emulsion based glue stick as a result effective variable, teaching that if there is too much water, the viscosity of the composition might be excessively low and inhibit solidification.
Therefore, the prior art does recognize water content as a result effective variable in acrylic based glue sticks.

Applicants argue that Pohle does not teach the inclusion of an organic amine or adhesion promoter, and the processing oil is added before the caustic solution, noting that the addition of the processing oil after the mix is neutralized/homogenized helps wet out the colorant, which would not be achieved in the proposed combination of Kukreja and Pohle.
Kukreja already teaches adding the organic amine after the composition is neutralized using the caustic solution.  Pohle was used to show the importance of forming a homogeneous composition after neutralization using the caustic solution.  Specifically, Pohle teaches that this neutralization allows for the polyacrylate and the fatty acid to become compatible (p. 3).  Based on this teaching and the Pohle reference as a whole there is no reason to exclude or change the addition of the organic amine.
The specification discloses that “Some of the glycerin may be held back and used to wet out the colorant additive if it is a solid material…” (p. 5, [0014]).  

Applicants argue that adding the processing oil before the caustic solution would change the principle of operation.
The prior art nor applicants teach the importance of the order of mixing of the processing oil.  Applicants only disclose that a part of the processing oil may be added with the colorant to wet it out.  The order of mixing ingredients is prima facie obvious absent any showing or evidence of new or unexpected results.

Applicants argue that Pohle is specific to creating low-viscosity mixtures that are pourable for casting, referring to them as gels, which teaches against the combination with Kukreja.
Examples I and II of Kukreja prepare a molten glue which is formed into a glue stick by the gravity feed method into a glue stick container.  Kukreja actually describes the glue stick in Example I as having a very low viscosity.  Pohle teaches casting into a mold or pouring into a mold and cooling until the product gels (p. 2).  This suggests pouring into a container and allowing the composition to solidify.  Kukreja nor Pohle teach the actual viscosity of the glue before or after solidification, as solidification is inherently required in Kukreja, as well, as a molten glue stick would be unusable.  Different words can be used to describe Kukreja and Pohle.

Applicants argue that the combination of  Kukreja and Pohle would require adding all of the components to the formulation at once.
The examiner disagrees.  Kukreja using a particular order of mixing and Pohle teaches the importance of homogenizing the mixture after addition of the caustic solution.  Pohle does not teach when to add the additional additives; therefore, one would look to Kukreja for this order of mixing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brieann R Johnston/Primary Examiner, Art Unit 1766